Aggarwal v Eastview Mall, LLC (2020 NY Slip Op 00712)





Aggarwal v Eastview Mall, LLC


2020 NY Slip Op 00712


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, BANNISTER, AND DEJOSEPH, JJ.


83 CA 19-00637

[*1]BHARAT AGGARWAL AND RENU AGGARWAL, PLAINTIFFS-APPELLANTS,
vEASTVIEW MALL, LLC, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. 


JUSTIN S. WHITE, WILLIAMSVILLE, FOR PLAINTIFFS-APPELLANTS.
WEAVER MANCUSO FRAME PLLC, ROCHESTER (JOHN A. MANCUSO OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered March 15, 2019. The order and judgment denied the motion of plaintiffs for summary judgment and granted the cross motion of defendant Eastview Mall, LLC, for summary judgment. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court